On the Merits.
This is a petitory action instituted to recover from the defendant the southwest quarter of northeast quarter and north half of northwest quarter, section 27, township 8, north range 12 west, situated in Sabine parish.
Plaintiff claims by purchase at the succession sale of Robert B. Stille, on 20th June, 1883. The defendant was in possession of the property, and answered denying that the succession of R. B. Stille, from whom plaintiff claims title, ever had any title to said property, and that if said Stille ever owned said property it was not inventoried among the effects of his succession and was never advertised and sold. He further avers that he has been in possession of said property and has held it as owner since the year 1868, and that his possession as owner has been open, public and notorious and pleads the prescription of thirty years.
He also avers that plaintiff’s title was divested by tax sale in 1879-He pleads the prescription of three and five years against any action to cancel and set aside said tax sale. He also avers that he has made improvements to the amount of $300, and paid taxes to the amount of $200, and if deprived of said property he asks for judgment for this amount.
In 1848 William B. Stille bought at tax sale in the Parish of Sabine the Rio Hondo claim containing 840 acres, assessed in 1847, as the property of José Estrader. The property was sold for parish and State taxes. K. J. McLemore, the sheriff and collector of taxes, made a deed of said property to' William B. Stille, which was duly recorded in the book of sheriff’s deeds, and in the book of conveyances in the Recorder’s office.
In 1875 William B. Stille died and instituted Robert B. Stille his universal legatee. In 1879, Robert B. Stille died, and the present plaintiff, J. D. Stille, was appointed and qualified as the administrator of his succession.
On the 20th day of June, 1883, under the order of the district judge, the lands belonging to the succession of Robert B. Stille were sold at succession sale and purchased by J. D. Stille. In the inventory of the effects of the succession of R. B. Stille, the immovable property is described as follows:
“ Real estate, lands and town property,” $12,000.
*819In the advertisement and in the deed to the present plaintiff, only the north half of northwest quarter of section 27 is mentioned. There was evidently no sale of the southwest quarter of the northeast quarter, and the present plaintiff has never acquired any title to this portion of the land claimed by him. It still remains in the succession of Robert' B. Stille.
We will, therefore, oidy consider the title to the north half of section 27. This is a part of the land purchased at tax sale in 1843 by William B. Stille. In relation to the sale of this portion of Section 27 there apXiears to be no irregularity.
The defendant contends that this land was sold to one Caldwell at’tax sale in 1879. It is not described in the tax deed to Caldwell, and, therefore, could not have been sold. This was a sale of the lands assessed to “ unknown parties,” and sold in one lot, by agreement, to Caldwell. There wore no other bidders, although it is in evidence that parties went to Many to purchase some of these lands, but were informed that Caldwell had purchased them. They went to Many early in the day, and it is stated by Caldwell in his testimony that they were sold to him in the afternoon about 3 o’clock.
The tax sale from the sheriff and tax collector to Wm. Stille, in 1848, is attacked because the land was not assessed in 1847, and there are five other reasons assigned for irregularities under the Revenue Act of 1847.
The tax deed is as follows:
“ STATE OF LOUISIANA, ? “Parish or Sabine. $
“ Know all men by these presents, That I, K. J. McLemore, Sheriff of the Parish of Sabine, have this day sold at public auction to William B. Stille, of said parish, he being the last and highest bidder, one tract of land situated on Bayou Scie ’ in said parish, Rio Hondo Grant, No.’ 27, containing 040 acres, assessed on the tableau of said parish for the year 1847, in the name of Jose Estrader, seized and sold according to law by virtue of said tableau, for taxes due the State and parish for the year 1847, together with the costs of sale, amounting in all to $10 34, this certificate to operate as a deed in favor of said purchaser and his legal representativos from and after the 4th day of November, 1850.
“ Given under my hand, officially, at Many, this 4th day of November, 1848.
“K. J. McLemore,
“ Sheriff Sabine Parish.
“ Filed and recorded June 21, 1859.
“John Baldwin,
“ Recorder.”
*820The proof is in the record that the assessment rolls for 1847 were lost or destroyed many years ago. The deed is jprima facie evidence of what is recited therein. The deed expressly recites that the property was assessed in 1847. It is valid in form and there are no apparent irregularities or defects on its face. The irregularities and defects complained of by defendant are cured by the prescription of five and ten years. 39 Ann. 403, 1033; R. S. 3392, 2376; R. C. C. 3543.
The defendant has exhibited no valid title. He never purchased the land, but only the improvements. Ilis possession of the land and that of those from whom he purchased the improvements has not been uninterrupted during the length of time to acquire ownership, and his plea-of thirty years, prescription cannot avail him. Possession under the title of owner is an essential condition by which the ownership of immovables can be acquired without title or possession in good faith. He disclaimed any possession as owner, and during his possession and occupancy of the land he acknowledged title in the plaintiff, offering to purchase from him. 39 Ann. 1033.
As against a trespasser the plaintiff in a petitory action is not bound to show title perfect against the world. He can not take advantage of any defects in the titles exhibited by plaintiff. An apparently good title is sufficient against him. 19 L. 396; 9 R. 317; 3 R. 215; 12 Ann. 748; 15 Ann. 76; 35 Ann. 612.
The defendant is a possessor in bad faith. He located on the land without a title and purchased the improvements from his predecessors, who had also located on the land, without title. These transactions were verbal. • No written titles to the improvements were given to the defendant. He is not entitled to-be paid the value of the improvements irarcliased by him and for those made by himself. The plaintiff’s claim for rent is made on the condition that defendant’s claim for improvements is allowed and is pleaded as compensation against the same.
The taxes on the property have been paid by plaintiff. The defendant has also paid taxes, but he must look elsewhere than to plaintiff for reimbursement.
We conclude that the plaintiff has a valid title to the property in controversy.
It is, therefore, ordered, adjudged and decreed that the judgment ivppealed from be annulled, avoided and reversed, and it is further ordered, adjudged and decreed that the plaintiff, Joseph D. Stille, be adjudged the owner of the north half of northwest quarter of section 27, township 8, range 12 west, situated in the Parish of Sabine, and that the de*821feiulant, W. L. Shull, be evicted from said property and tlie plaintiff be placed in peacable possession and enjoyment thereof.
It is further ordered that the reconventional demand of defendant and the demand of plaintiff for rent be rejected, the defendant to pay costs of both courts.